Exhibit 10.60
January 2013





EXHIBIT B


PRICING FOR PRODUCT LINE


New Product Amendment, effective [****]


Prices


            
MODELO ESPECIAL CHELADA [****]            
A.
[****]     Per Case

[****]    [****]










IN WITNESS WHEREOF, the parties have executed this New Product Amendment to
Exhibit B to the January 2, 2007 Crown Imports LLC Importer Agreement to be
effective on and after February 1, 2013.


EXTRADE II, S.A. DE C.V.                CROWN IMPORTS LLC


By:
/s/ José Parés / /s/ Mauricio Gárate
 


By:
/s/ W. F. Hackett
Name:
José Parés / Mauricio Gárate
 


Name:
W. F. Hackett
Title:
Attorneys-in-Fact
 
Title:
President













[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

